USCA11 Case: 21-10523    Date Filed: 03/04/2022   Page: 1 of 34




                                                  [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10523
                 ____________________

WARRIOR MET COAL MINING, LLC,
                                                    Plaintiff-
                                          Counter Defendant-
                                                   Appellee,
versus
UNITED MINE WORKERS OF AMERICA,
DISTRICT 20 UNITED MINE WORKERS OF AMERICA,
BRADLEY NIX,


                                                 Defendants-
                                           Counter Claimants-
                                                  Appellants.
USCA11 Case: 21-10523       Date Filed: 03/04/2022   Page: 2 of 34




2                     Opinion of the Court                21-10523

                    ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
              D.C. Docket No. 7:20-cv-00648-LSC
                   ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN, and ANDERSON, Cir-
cuit Judges.
WILLIAM PRYOR, Chief Judge:
       This appeal requires us to determine whether an arbitrator
exceeded the scope of his authority under a collective bargaining
agreement. The arbitrator interpreted the agreement to require
Warrior Met Coal Mining, LLC, to establish just cause to discharge
an employee for violating the agreement’s four-strike attendance
policy, and the arbitrator determined that just cause was not pre-
sent. The district court vacated the arbitrator’s award as contrary
to the agreement. Because the arbitrator arguably interpreted the
agreement, we must defer to his interpretation and reverse and re-
mand with instructions to enter judgment for the union.
                       I. BACKGROUND
      Warrior Met Coal Mining, LLC, a Delaware company, owns
and operates a coal mine in Brookwood, Alabama. Warrior mines
metallurgical coal for the steel industry. United Mine Workers of
America and District 20, United Mine Workers of America, Local
Union 2245 are unincorporated, autonomous labor unions under
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 3 of 34




21-10523               Opinion of the Court                        3

the Labor Management Relations Act. 29 U.S.C. § 152(5). The local
union represents employees of Warrior in collective bargaining.
       Warrior and the union are parties to a collective bargaining
agreement. The agreement became effective February 3, 2016, and
it was in effect at all times relevant to this appeal.
       There are three articles of the agreement relevant to this ap-
peal. The first article governs work attendance as follows:
      ARTICLE XV—MISCELLANEOUS . . .

      Section (g) Attendance Control
             (1) The Employer shall administer a four (4)
      strike attendance policy for all absences (whether ex-
      cused or unexcused). Progressive discipline under the
      attendance policy shall proceed as follows:

             Strike 1 = verbal warning

             Strike 2 = written warning

             Strike 3 = suspension (minimum 2 days)

             Strike 4 = discharge

              (2) Employee strike counts will be reset annu-
      ally on the anniversary of the employee’s hire
      date . . . .

             (8) The only issue under this Article XV, Sec-
      tion (g) subject to Article XVI shall be whether the ab-
      sence resulting in a strike actually occurred. . . .
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 4 of 34




4                     Opinion of the Court                 21-10523

The second article requires parties to attempt to settle grievances
before resorting to arbitration:
      ARTICLE XVI—SETTLEMENT OF DISPUTES . . .

      Section (c) Grievance Procedure
              Should differences arise between the Union
      and the Employer as to the meaning and application
      of the provisions of this Agreement, or should differ-
      ences arise about matters not specifically mentioned
      in this Agreement, . . . an earnest effort shall be made
      to settle such differences . . . .

      Disputes arising under this Agreement shall be re-
      solved as [provided for in the arbitration procedures
      in this Article] . . . .

The third article governs discharges and the arbitration of dis-
charge disputes:
      ARTICLE XVII—DISCHARGE PROCEDURE

      Section (a) Just Cause Required
             No Employee covered by this Agreement may
      be disciplined or discharged except for just cause. The
      burden shall be on the Employer to establish grounds
      for discharge in all proceedings under this Agree-
      ment.

      Section (b) Procedure
USCA11 Case: 21-10523         Date Filed: 03/04/2022      Page: 5 of 34




21-10523               Opinion of the Court                          5

               Where the Employer concludes that the con-
      duct of an Employee justifies discharge, the Em-
      ployee shall be suspended with intent to discharge
      and shall be given written notice stating the reason
      . . . . [T]he Employee shall be afforded the right to
      meet with the superintendent or manager of . . . [the
      mine where] the Employee works. . . .

      Section (c) Suspension
              If the Employer informs the Employee at the
      meeting . . . that [it] still intends to discharge the Em-
      ployee (or if no meeting was requested), the Em-
      ployee remains suspended . . . for a period of time
      necessary to permit him to file a grievance and have
      it arbitrated. . . .

      Section (d) Immediate Arbitration
            (1) If the [union] believes that just cause for dis-
      charge does not exist, it shall arrange with the Em-
      ployer for immediate arbitration of the dispute, by-
      passing [three steps] of the grievance procedure. . . .

             (3) . . . If the arbitrator determines that the Em-
      ployer has failed to establish just cause for the Em-
      ployee’s discharge, the Employee shall be immedi-
      ately reinstated to his job . . . . If the arbitrator deter-
      mines that there was just cause for the discharge, the
      discharge shall become effective upon the date of the
      arbitrator’s decision.
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 6 of 34




6                      Opinion of the Court                21-10523

       Warrior employed Bradley Nix as a miner operator. Nix be-
longs to the union and was represented by the union at all times
relevant to this appeal. He resides in Bessemer, Alabama and began
his employment at Warrior in 2016.
        Nix was late to work on October 9, 2019. Nix already had
three strikes under the attendance policy, so he received a fourth
strike. And because it was his fourth strike, Warrior suspended Nix
with intent to discharge him.
      Warrior sent Nix written notice of the reasons it intended to
discharge him. Nix and representatives of the union then met with
Warrior, and Warrior informed Nix that it continued to intend to
discharge him. The parties requested immediate arbitration.
       The grievance was assigned to Samuel Stone, one of the ar-
bitrators designated by the agreement, and an arbitration hearing
was held on February 13, 2020. The arbitrator issued his decision
five days later. In his decision, the arbitrator concluded that “dis-
charge [was] too severe a penalty and [the] appropriate discipline
[was] a sixty . . . working day suspension.”
       The arbitrator’s opinion reviewed the facts underlying the
grievance. The arbitrator found that Nix “clocked in at 6:59 a.m.,”
“was . . . dressed and ready to work [at] 7:01 a.m.,” and arrived at
the “safety meeting” on the porch at “7:02 a.m.” Nix testified at the
arbitration hearing that “he knew that he was [supposed] to be on
the porch at 7:00 a.m.” And the arbitrator recounted Nix’s absence
history, which verified that an absence on October 9, 2019, would
USCA11 Case: 21-10523        Date Filed: 03/04/2022      Page: 7 of 34




21-10523                Opinion of the Court                         7

have been a fourth strike. The arbitrator found that “[a]ll the facts
and . . . the Agreement . . . indicate that an Employee is late when
he is not on the porch . . . at 7:00 a.m. dressed and ready to work.”
And Nix “was not on the porch . . . at 7:00 a.m. dressed and ready
to work.” So, the arbitrator concluded that Nix “was late.”
       The arbitrator acknowledged that Article XV Section (g)(8)
of the agreement “provides that the only issue shall be whether the
absence resulting in a strike actually occurred.” He discussed two
Arbitration Review Board decisions interpreting a similar clause in
another agreement and concluded that the Board allowed an arbi-
trator to hold that the discharge provision should not have been
invoked in some situations.
       The arbitrator explained that “the concept of just cause” re-
quired him to determine whether the violation is a dischargeable
offense, and if it was a dischargeable offense, what type of dis-
chargeable offense it was. The arbitrator concluded that the ques-
tions under the just cause provision were whether the violation
will “(1) always or ‘inherently’ be grounds for discharge, (2) never
be grounds for discharge, or (3) sometimes be grounds for dis-
charge.” If the violation is of the third kind, “then it must be deter-
mined if discharge is just or fair . . . in view of all . . . circum-
stances.” That determination requires the arbitrator to decide
whether the violation “(a) merit[s] discharge only under certain
conditions or (b) merit[s] a penalty somewhat less than discharge.”
       Applying this “just cause” review to the attendance policy,
the arbitrator determined that having four attendance strikes is not
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 8 of 34




8                      Opinion of the Court                 21-10523

a “type of offense . . . which is ‘inherently dischargeable.’” He con-
cluded that “a determination as to whether [Nix] is deserving of
discharge, as opposed to a suspension, depends on an analysis of
the unique factual situation relating to the event.” And here the
arbitrator was “not convinced to discharge [Nix]” despite Nix hav-
ing been late.
       The arbitrator provided two reasons for his decision. First,
the arbitrator concluded that Warrior itself had considered mitigat-
ing evidence in determining penalties for absences in the past and
had declined to give strikes to employees who arrive late for good
reason, which bolstered his conclusion that having four strikes was
not an inherently dischargeable offense. Second, the arbitrator con-
cluded that there were factors that mitigated Nix’s violation. Be-
cause of those mitigating factors, the arbitrator concluded that a
sixty-working-day suspension was the appropriate discipline.
       Warrior filed an action to vacate the arbitration award. See
9 U.S.C. § 10; 29 U.S.C. § 185. In its complaint, Warrior alleged that
the award did not draw its essence from the agreement, was con-
trary to the express language of the agreement, modified the terms
of the agreement, was arbitrary “insofar as the [a]rbitrator ex-
ceeded his power to interpret and apply the [agreement] by impos-
ing on the parties his own brand of industrial justice,” was outside
the scope of his authority, and failed to confine itself to matters
within the arbitrator’s jurisdiction. Nix and the union filed an an-
swer and counterclaim seeking an order enforcing the arbitration
award and attorney’s fees and costs. Warrior answered the
USCA11 Case: 21-10523        Date Filed: 03/04/2022      Page: 9 of 34




21-10523                Opinion of the Court                         9

counterclaim arguing that Nix and the union were entitled to no
relief. The parties filed a joint stipulated record for summary judg-
ment briefing, and the parties filed cross motions for summary
judgment.
        Warrior argued that the arbitrator’s award must be vacated
because it “contradicts the [agreement]” and the arbitrator ex-
ceeded his authority when he concluded that a fourth attendance
strike was an offense that was not inherently dischargeable and
considered the mitigating circumstances under a just cause analy-
sis. Warrior argued that the arbitrator contradicted the provision
in Article XV, Section (g)(8) that “[t]he only issue under this Article
XV, Section (g) subject to Article XVI shall be whether the absences
resulting in a strike actually occurred” and the provision in Section
(g)(1) that “Strike 4 = discharge,” and the arbitrator exceeded his
authority in considering anything else.
       The union argued that the arbitration award should be en-
forced. To support that argument, the union explained that the ar-
bitrator offered a plausible interpretation of the contract when he
determined that the just cause principles in Article XVII applied to
a discharge under the attendance policy in Article XV. It also ar-
gued that the arbitrator’s conclusion was supported by his consid-
eration of past incidents where Warrior applied the attendance pol-
icy.
        The district court granted Warrior summary judgment. The
district court explained that when the arbitrator “concluded that
the absence resulting in Nix receiving a Strike 4 occurred, . . . his
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 10 of 34




10                     Opinion of the Court                 21-10523

inquiry should have stopped.” The district court reasoned that
Warrior & Gulf Navigation Company v. United Steelworkers, 996
F.2d 279 (11th Cir. 1993), controlled because it involved a provision
that granted the company authority to immediately discharge an
employee for positive drug tests and concluded that an arbitrator
exceeded his authority by considering anything beyond the exist-
ence of a positive drug test.
                   II. STANDARD OF REVIEW
      We review de novo a decision vacating an arbitration award.
IMC-Agrico Co. v. Int’l Chem. Workers Council of United Food &
Com. Workers Union, 171 F.3d 1322, 1325 (11th Cir. 1999).
                         III. DISCUSSION
       The review of arbitration decisions “is among the narrowest
known to the law,” AIG Baker Sterling Heights, LLC v. Am. Multi-
Cinema, Inc., 508 F.3d 995, 1001 (11th Cir. 2007) (internal quota-
tion marks omitted), and our precedents make clear that two prin-
ciples guide that review, Wiregrass Metal Trades Council AFL-CIO
v. Shaw Env’t & Infrastructure, Inc., 837 F.3d 1083, 1087 (11th Cir.
2016). First, “we must defer entirely to the arbitrator’s interpreta-
tion of the underlying contract no matter how wrong we think that
interpretation is,” and that deference “means ‘the sole question for
us is whether the arbitrator (even arguably) interpreted the parties’
contract, not whether . . . []he got its meaning right or wrong.’” Id.
at 1087–88 (emphasis added) (quoting Oxford Health Plans LLC v.
Sutter, 569 U.S. 564, 569 (2013)). “If we determine that the
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 11 of 34




21-10523                Opinion of the Court                        11

arbitrator (even arguably) interpreted the parties’ contract, we
must end our inquiry and deny a motion for vacatur.” Id. at 1088
(internal quotation marks omitted) (alterations adopted). Second,
“an arbitrator may not ignore the plain language of the contract.”
Id. (quoting Warrior & Gulf, 996 F.2d at 281).
         “[W]e begin by looking at the relevant language in the
. . . agreement and asking” if the language is open to interpretation.
Id. Even if an agreement’s language on its face is not conceivably
open to interpretation, it “may nevertheless be” appropriate to give
effect to an arbitration award contrary to that facially unambiguous
meaning. Id. at 1088–89. An arbitrator may rely “upon reliable evi-
dence of the parties’ intent,” like “past practices,” to discover “im-
plied . . . terms” or “to give meaning to express terms” to establish
that a facially unambiguous provision is open to interpretation. See
id. at 1088–89, 1090 (internal quotation marks omitted).
         If we determine that the agreement is open to interpreta-
tion, then we must determine “whether the arbitrator . . . arguably
. . . interpreted the” agreement. Id. at 1087–88 (quoting Sutter, 569
U.S. at 569); see also id. at 1090. We may look at the arbitrator’s
reasoning in making this determination. Id. at 1090. And if the ar-
bitrator “engaged in a textual analysis,” “attempted to give mean-
ing to . . . terms,” or “discover[ed] implied terms,” then the arbitra-
tor likely interpreted rather than modified the agreement. Id.
There is “a strong,” but “not irrebuttable, presumption that the ar-
bitrator has interpreted the agreement instead of modifying it.” Id.
at 1092. When there is “doubt” about whether the arbitrator
USCA11 Case: 21-10523        Date Filed: 03/04/2022      Page: 12 of 34




12                      Opinion of the Court                   21-10523

interpreted the agreement, “the court must find that [the arbitra-
tor’s decision] was [an] interpretation.” Id. at 1092 (internal quota-
tion marks omitted).
         Two provisions of the agreement leave it open to interpre-
tation. First, the agreement provides in Article XV that absences
result in a strike and that “Strike 4 = discharge.” That attendance
policy also provides that “[t]he only issue under . . . [the attendance
policy] subject to Article XVI,” which provides for “settlement of
disputes” through arbitration procedures, “shall be whether the ab-
sence resulting in a strike actually occurred.” Second, the agree-
ment provides in Article XVII that “[n]o [e]mployee . . . may be
. . . discharged except for just cause” and that “[i]f the [union] be-
lieves that just cause for discharge does not exist,” then an “imme-
diate arbitration” can be demanded that “bypass[es] . . . the [proce-
dure for settlement of disputes under Article XVI].” (Emphasis
added.) If the arbitrator in that “immediate arbitration” “deter-
mines that the [Warrior] has failed to establish just cause for the
[e]mployee’s discharge, the [e]mployee shall be . . . reinstated . . . .”
       The general provision in Article XVII allowing an arbitrator
to review each discharge for just cause leaves the agreement open
to an interpretation that an arbitrator can review discharges based
on a fourth strike under the attendance policy. That interpretation
remains arguable despite the attendance policy providing that
“[t]he only issue” that can be decided in an arbitration proceeding
under Article XVI is “whether the absence . . . occurred.” Warrior
argues that the provision that states that the “only issue under [the
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 13 of 34




21-10523               Opinion of the Court                        13

attendance policy] subject to [the] Article XVI [procedures for set-
tlement of disputes] [is] whether the absence resulting in a strike
actually occurred” forecloses any interpretation that an arbitrator
could consider just cause in a dispute concerning a discharge based
on the attendance policy. But that argument fails to account for the
fact that the limitation-of-review provision in the attendance policy
states that review is limited only to whether the absence happened
in the context of Article XVI grievance procedures. The limitation
does not expressly limit review under the procedures provided in
Article XVII to determine whether there was just cause for dis-
charge. Because the limitation does not apply to Article XVII, the
just cause provisions in Article XVII at least arguably apply to any
discharge, including the discharge here.
       Warrior also contends that the only interpretation available
to the arbitrator of the provision that “Strike 4 = discharge” is that
a fourth strike is always just cause to discharge an employee, but
this argument fails for two reasons. First, as we have explained, Ar-
ticle XVII of the agreement appears on its face to provide for a just
cause determination in every case of a discharge. Second, even if
we were not to rely on the generally applicable language of the just
cause provisions of Article XVII, we have explained that, in cases
where the language of an agreement is not on its face open to in-
terpretation, it “may nevertheless be” appropriate to give effect to
an arbitration award. Wiregrass, 837 F.3d at 1089 (internal quota-
tion marks omitted).
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 14 of 34




14                      Opinion of the Court                 21-10523

       The arbitrator relied upon “past practices,” which are “reli-
able evidence of the parties’ intent,” “to give meaning to” the
“Strike 4 = discharge” provision. See id. at 1088–89, 1090 (internal
quotation marks omitted). Looking at the past practices, the arbi-
trator determined that the provision defined an offense that did not
always constitute just cause for discharge. Because Warrior “bar-
gained for the arbitrator’s construction of [the] agreement,” Sutter,
569 U.S. at 569 (internal quotation marks omitted), the arbitrator
was permitted to use this extrinsic evidence to give the “Strike 4 =
discharge” provision a meaning that might not be obvious from the
plain language, see Wiregrass, 837 F.3d at 1088–90.
       Because the arbitrator “arguably constru[ed]” the agree-
ment, the “arbitral decision . . . must stand.” Id. at 1087–88 (quoting
Sutter, 569 U.S. at 569). And because the agreement is open to in-
terpretation, we ask only whether the arbitrator “arguably inter-
pret[ed]” it. Id. at 1088. The arbitrator’s decision displays reasoning
that this Court has said establishes that the arbitrator engaged in
interpretation. When the “arbitrator’s reasoning shows that [he]”
attempted to “give meaning to express terms” and engaged in
“analysis of the relevant terms[,] . . . that will ordinarily mean [he]
engaged in interpretation, not modification.” Id. at 1090. If there is
any doubt whether this arbitrator’s decision was a modification or
an interpretation of the agreement, we must conclude that it is an
interpretation. Id. at 1092.
       The arbitrator’s decision reveals that he engaged in arguable
interpretation. The arbitrator “attempted to give meaning to
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 15 of 34




21-10523                Opinion of the Court                        15

express terms” by explaining what the just cause provision meant.
Id. at 1090. And he interpreted the just cause provisions to apply to
discharges under the attendance policy. The arbitrator also “[gave]
meaning to express terms . . . based on extrinsic evidence . . . such
as . . . past practices,” id., when he determined that past practices
by Warrior under the attendance policy established that a fourth
strike was not a “type of offense . . . which is ‘inherently discharge-
able.’” The arbitrator arguably interpreted the agreement, so his
arbitration award “must stand.” Sutter, 569 U.S. at 569.
        The district court held, and Warrior now argues, that our
Court’s decision in Warrior & Gulf controls this appeal. There, we
held that an arbitrator exceeded his authority as a matter of law
when he concluded that a discharge was not warranted despite an
employee failing two drug tests and a provision of the agreement
providing that “[a]n employee who tests positive a second time [for
drugs] is ‘subject to immediate discharge.’” Warrior & Gulf, 996
F.2d at 280–81. We explained that the “express language” in the
agreement gave “management the complete discretion to fire an
employee.” Id. at 281. And we held that because an arbitrator “may
not impose a remedy which directly contradicts the express lan-
guage of the collective bargaining agreement,” the arbitrator had
no authority to interfere with the dismissal, despite a provision
providing for arbitration of an employee who believes he was “un-
justly dealt with.” Id. at 280 n.5, 281. But we “stop[ped] short of the
question of how much discretion arbitrators have in interpreting
the ‘just cause’ provision of a contract in cases where their
USCA11 Case: 21-10523        Date Filed: 03/04/2022      Page: 16 of 34




16                      Opinion of the Court                  21-10523

interpretations do not conflict with a specific and express contrac-
tual provision.” Id. at 281.
       Warrior argues that this appeal is like Warrior & Gulf in two
ways. First, the agreement here has an express provision allowing
the company to discharge an employee because of a certain infrac-
tion. That provision reads “Strike 4 = discharge,” and in Warrior &
Gulf the agreement read “subject to immediate discharge.” Second,
the “just cause” provision here is similar to the “unjustly dealt
with” provision in Warrior & Gulf. Warrior contends that “the case
for vacating the arbitration award is even stronger here” because
of the provision that “[t]he only issue under [the attendance policy]
subject to Article XVI . . . shall be whether the absence resulting in
a strike actually occurred.” The dissent argues that there is a third
similarity. The dissent reads Warrior & Gulf as a decision that con-
sidered an arbitration award that relied on “past” “actions . . . of the
employer to determine whether ‘just cause’ existed.” Dissenting
Op. at 5.
       We are not persuaded that Warrior & Gulf requires a vaca-
tur of this arbitration award. We have since clarified the standard
that governs our review of arbitration awards in the light of inter-
vening Supreme Court precedent, and that standard is more defer-
ential to arbitral decisions. See Wiregrass, 837 F.3d at 1087; Gher-
ardi v. Citigroup Glob. Mkts., 975 F.3d 1232, 1237–38 (11th Cir.
2020). As we explained in Wiregrass Metal Trades Council AFL-
CIO v. Shaw Environmental & Infrastructure, Inc., the Supreme
Court has ruled that because “we must defer entirely to the
USCA11 Case: 21-10523        Date Filed: 03/04/2022      Page: 17 of 34




21-10523                Opinion of the Court                         17

arbitrator’s interpretation[,] . . . ‘an arbitral decision even arguably
construing or applying the contract must stand.’” 837 F.3d at 1087–
88 (quoting Sutter, 569 U.S. at 569). To be sure, we also acknowl-
edged that “an arbitrator may not ignore the plain language of the
contract.” Id. at 1088 (quoting Warrior & Gulf, 996 F.2d at 281).
        Our “sole question” is “whether the arbitrator (even argua-
bly) interpreted the parties’ contract.” Wiregrass, 837 F.3d at 1088
(quoting Sutter, 569 U.S. at 596); accord Gherardi, 975 F.3d at 1238.
That question requires us to determine whether the language of
the agreement “is open to interpretation” because “an arbitrator
may not ignore the plain language of the contract.” See Wiregrass,
837 F.3d at 1088 (internal quotation marks omitted). And we have
explained that when reviewing arbitration awards, we allow arbi-
trators to “make errors, even . . . ‘serious error[s].’” Gherardi, 975
F.3d at 1237 (quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,
559 U.S. 662, 671 (2010)). Because of the deference we give to the
arbitrator’s interpretation of an agreement, we can find that an
agreement is “open to interpretation” even if we would not con-
clude that the language was open to interpretation in other con-
texts. See Wiregrass, 837 F.3d 1088–90.
       Unlike the arbitrator here, the arbitrator in Warrior & Gulf
also did not rely on “reliable evidence of the parties’ intent . . . to
give meaning to express terms” of the agreement. Id. at 1089–90.
In Warrior & Gulf, we explained that the arbitrator contradicted
the express language of an agreement that gave an employer “com-
plete discretion to fire an employee.” 996 F.2d at 281. Even if we
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 18 of 34




18                     Opinion of the Court                 21-10523

were to assume in this appeal that the arbitrator’s award is contrary
to the express language of the provision that “Strike 4 = discharge,”
the arbitrator is entitled to “give meaning to express terms” of an
agreement even when the express term “is not facially ambiguous”
by relying on “evidence of the parties’ intent” like “past practices.”
See Wiregrass, 837 F.3d at 1088–90. And here, unlike in Warrior &
Gulf, the arbitrator relied on past practices to give meaning to the
attendance policy.
       The dissent contends that Warrior & Gulf considered an ar-
bitral award that relied on past practices. Dissenting Op. at 4–5.
The dissent explains that “[i]n Warrior & Gulf the arbitrator con-
sidered the employer’s conduct with respect to the employee’s
third (and negative) drug test.” Id. at 5. But this argument misun-
derstands the nature of using “past practices” to interpret an agree-
ment.
        In Warrior & Gulf, the arbitrator considered only the spe-
cific facts of the employer’s challenged conduct vis-à-vis the ag-
grieved employee. Warrior & Gulf, 996 F.2d at 280. After recount-
ing the facts that gave rise to the employee’s grievance, the arbitra-
tor decided only that those facts did not amount to a “fair shake.”
Id. Nothing in Warrior & Gulf suggests that the arbitrator used ei-
ther the employer’s past conduct towards the aggrieved employee
or the employers past treatment of other employees to interpret
the agreement. See id. Warrior & Gulf did not hold that an arbitra-
tor is barred from using past practices to interpret such provisions.
That kind of holding would have created an odd discharge-for-just-
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 19 of 34




21-10523               Opinion of the Court                        19

cause exception to the general rule, see Loveless v. E. Air Lines,
Inc., 681 F.2d 1272, 1280 (11th Cir. 1982), that arbitrators are enti-
tled to rely upon past practices to interpret express terms of agree-
ments.
         Our understanding of Warrior & Gulf is confirmed by our
precedent. In Wiregrass, we explained the Warrior & Gulf is con-
sistent with the principle that an arbitrator construes an agreement
when he relies on “past practices” to interpret a facially unambigu-
ous agreement. See 837 F.3d at 1088–90. As Wiregrass makes clear,
an arbitrator has “not ignore[d] the plain language of the” agree-
ment, Warrior &Gulf, 996 F.2d at 281 (internal quotation marks
omitted), when an arbitrator attempts to “give meaning to express
terms . . . based on . . . evidence of the parties’ intent, such
as . . . past practices.” Wiregrass, 837 F.3d at 1090. Instead, when
an arbitrator relies on past practices to give meaning to express
terms, the arbitrator “arguably constru[es]” the agreement, id. at
1087–88, even where the express terms the arbitrator interprets
govern just cause to discharge employees.
        This agreement also more plausibly provides for just cause
review of discharges under the attendance policy than the agree-
ment at issue in Warrior & Gulf. The attendance policy specifically
limits the ability of arbitrators to review issues under the policy
when the grievance follows the normal arbitration procedure in
Article XVI. But the agreement provides a different procedure for
arbitrating discharges in Article XVII, and the attendance policy is
silent as to the application of Article XVII. Further, as evidenced by
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 20 of 34




20                      Opinion of the Court                 21-10523

the request for “immediate arbitration,” which bypasses additional
procedures of Article XVI, it appears the parties contemplated that
the procedures in Article XVII applied to discharges under the at-
tendance policy. If the parties arguably meant that the procedures
in Article XVII applied to discharges under the attendance policy,
it is at the very least an arguable interpretation that the substantive
provision for just cause review in Article XVII also applied.
       Because the arbitrator arguably interpreted the agreement,
“we must end our inquiry and deny a motion for vacatur.” Id. at
1088 (alterations adopted) (internal quotation marks omitted). We
reiterate that when parties bargain for arbitration, their “bargain is
for the arbitrator’s construction of the . . . agreement[].” Gherardi,
975 F.3d at 1237 (citing Sutter, 569 U.S. at 569). And when parties
receive the benefit of that bargain, we must decline to “convert ar-
bitration losses into court victories.” Wiregrass, 837 F.3d at 1092
(internal quotation marks omitted).
                         IV. CONCLUSION
       We REVERSE the judgment and REMAND with instruc-
tions to render judgment for the union.
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 21 of 34




21-10523               JORDAN, J., Dissenting                       1

JORDAN, Circuit Judge, dissenting:
      This is, in the parlance of our industry, a “soft” dissent.
        I was on the panel in Wiregrass Metal Trades Council AFL-
CIO v. Shaw Env’t & Infrastructure, Inc., 837 F.3d 1083 (11th Cir.
2016), and joined the court’s opinion in full. So it will not come as
a surprise that I agree with most of what is set out in today’s ma-
jority opinion. But I do not believe that our earlier decision in War-
rior & Gulf Navigation Co. v. United Steelworkers, 996 F.2d 279
(11th Cir. 1993), can be distinguished. Although I regard Warrior
& Gulf as having been wrongly decided, I think the district court
correctly concluded that it required vacatur of the arbitrator’s de-
cision.
                                      I
        For an intermediate appellate court like ours, “an earlier
horizontal precedent nearly always rules.” Bryan A. Garner, The
Law of Judicial Precedent 303 (2016). As we have explained many
times, see, e.g., CSX Transportation, Inc. v. General Mills, Inc., 846
F.3d 1333, 1338 (11th Cir. 2017), a panel is bound by the holding of
an earlier (and published) Eleventh Circuit case unless it has been
abrogated by the Supreme Court or by us sitting en banc. With that
in mind, I summarize Warrior & Gulf to see how close it is—factu-
ally, procedurally, and doctrinally—to the dispute before us.
       Like this case, Warrior & Gulf involved an employer’s fed-
eral court challenge to an arbitral decision setting aside the dis-
charge of an employee (who was a union member) pursuant to a
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 22 of 34




2                      JORDAN, J., Dissenting               21-10523

collective bargaining agreement. Here are other similarities be-
tween the cases (using regular font for Warrior & Gulf, italics for
this case, and bold for the similarities).
     ◆ The agreement in Warrior & Gulf provided in § 23(b) that
an employee who had a second positive drug test was “subject to
immediate discharge.” 996 F.2d at 280 & n.4. The agreement here
states in Article XV(g) that a person with a fourth “strike” for an
attendance violation can be discharged (“Progressive discipline un-
der the attendance policy shall proceed as follows: . . . . Strike 4 =
discharge[.]”). So both agreements expressly permitted the em-
ployer to discharge an employee for a specified violation. In other
words, discharge was a form of discipline baked into each of the
agreements for the violations in question.
       ◆ A separate provision of the agreement in Warrior & Gulf,
§ 14, stated that the employer had the “right to” discharge for
“proper cause.” 996 F.2d at 280 & n.5. Another provision, § 13,
allowed for arbitration of a contested discharge: “In the event a
member of the Union shall be discharged . . . and believes he has
been unjustly dealt with, such discharge shall constitute a case aris-
ing under the method of adjusting grievances herein provided. In
the event it should be decided under the rules of the [a]greement
that an injustice has been dealt the employee with regard to the
discharge, the Company shall reinstate such employee . . . .” Id.
We interpreted the language in these two provisions to “suggest[ ]
that [the employer] must have ‘just cause’ to fire an employee.”
996 F.2d at 280. The agreement here states in Article XVII(a) that
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 23 of 34




21-10523               JORDAN, J., Dissenting                        3

“[n]o employee covered by this [a]greement may be disciplined or
discharged except for just cause,” and Article XVII(d) provides that
if the union “believes that just cause for discharge does not exist, it
shall arrange with the Employer for immediate arbitration of the
dispute.” Both agreements, then, (a) required “just cause” for the
discharge of an employee, and (b) provided for arbitration if the
employee or the union asserted that “just” cause did not exist.
       ◆ In Warrior & Gulf, the employer discharged an employee
with a second positive drug test pursuant to the progressive disci-
pline set out in the agreement. See 996 F.2d at 280. Here the em-
ployer discharged an employee for a fourth attendance violation (a
fourth “strike”) pursuant to the progressive discipline set out in the
agreement. In both cases, therefore, the employee committed a
violation that, pursuant to the respective agreement, could result
in discharge. And in both cases, the employer discharged the em-
ployee as authorized by the progressive discipline set out in the
agreement.
      ◆ The union in Warrior & Gulf challenged the employee’s
discharge and invoked arbitration, arguing that there was no “just
cause” for the discharge. See 996 F.2d at 280. The union here like-
wise challenged the employee’s discharge and sought arbitration,
arguing that there was no “just cause” for the discharge. Thus, in
both cases the union contested the discharge in an arbitration pro-
ceeding by invoking the separate “just cause” provision in the
agreement.
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 24 of 34




4                      JORDAN, J., Dissenting               21-10523

       ◆ The arbitrator in Warrior & Gulf found that the em-
ployee had indeed tested positive for drugs a second time. See 996
F.2d at 280. The arbitrator here similarly found that the employee
had committed the attendance violation in question, so that he had
a fourth “strike” under the agreement. In both cases, therefore, the
arbitrator found that the employee committed the specified viola-
tion which allowed for discharge.
        ♦ The arbitrator in Warrior & Gulf ruled that, despite the
employee’s violation, there was no “just cause” for the discharge.
The arbitrator concluded that the “[a]greement’s just cause provi-
sion required the [employer] to use ‘just and equitable’ procedures
in its decision to fire an employee.” 996 F.2d at 280. Because the
employer had asked the employee to take a third drug test (which
was negative) before it had the results of the second test, it “in ef-
fect was telling [the employee] that the [third] test was the one on
which [his] continued employment would hinge. [The employee]
passed the [third] test. Accordingly, the [employer] . . . failed to
establish just cause for discharge by clear and convincing evi-
dence.” Id. The arbitrator here similarly concluded that, notwith-
standing the violation (the fourth “strike”), the employer did not
have “just cause” to discharge the employee. Interpreting the “just
cause” provision in the agreement to mean that a violation may
merit discharge only under certain conditions or may merit a pen-
alty less than discharge, he ruled that discharge was not appropriate
because (1) the employer had in the past considered mitigating ev-
idence in determining penalties for absences and had declined to
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 25 of 34




21-10523               JORDAN, J., Dissenting                        5

give “strikes” to employees who arrived late for good reason, and
(2) there were factors that mitigated the employee’s violation. In-
stead of discharge, the arbitrator ordered a 60-day suspension. The
arbitrators in both cases ruled that that there was no “just cause”
for the dismissal under the agreement. And both arbitrators fo-
cused on the actions (past and present) of the employer to deter-
mine whether “just cause” existed. In Warrior & Gulf the arbitra-
tor considered the employer’s conduct with respect to the em-
ployee’s third (and negative) drug test, and here the arbitrator con-
sidered the employer’s past treatment of absences and the mitigat-
ing circumstances that existed as to the employee’s violation.
        ♦ In Warrior & Gulf, the employer sought to vacate the ar-
bitral ruling in the district court. Here the employer also sought to
vacate the arbitral ruling in the district court. In both cases the em-
ployer asked the district court to vacate the arbitrator’s decision,
making the procedural posture of the cases the same.
                                      II
       For me, Warrior & Gulf is so far factually and procedurally
indistinguishable. I now turn to what the panel in Warrior & Gulf
held.
                                      A
      The district court in Warrior & Gulf agreed with the em-
ployer and ordered vacatur of the arbitrator’s decision. It “con-
cluded that the arbitrator had no discretion to find that [the em-
ployer] lacked ‘just cause’ in discharging [the employee] when the
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 26 of 34




6                      JORDAN, J., Dissenting                21-10523

express terms of the contract [the collective bargaining agreement]
granted [the employer] such authority under the facts determined
by the arbitrator.” 996 F.2d at 280 (emphasis added).
       In a short opinion, we affirmed the district court’s order va-
cating the arbitrator’s decision. We did so by applying the principle
that an arbitrator “may not impose a remedy which directly con-
tradicts the express language of the collective bargaining agree-
ment.” Id. at 281 (quoting Bruno’s Inc. v. United Food & Com.
Wkrs. Int’l, 858 F.2d 1529, 1531 (11th Cir. 1998)). Because the
agreement expressly provided for discharge upon a second positive
drug test, we held that the arbitrator went beyond the terms of the
agreement to decide the “just cause” issue once he found that the
employee had a second positive test: “The [a]greement says that an
employee who tests positive a second time is ‘subject to immediate
discharge.’ This express language gives management the complete
discretion to fire an employee. Once [the arbitrator] had found
that, as a matter of fact, [the employee] tested positive for drugs for
the second time . . . , these express terms required [him] to uphold
management’s decision.” Id.
        Significantly, we rejected the union’s argument that “the
‘subject to immediate discharge’ language did not require [the em-
ployer] to fire [the employee],” explaining that “[f]or present pur-
poses . . . it is enough that [the employer] had the complete discre-
tion to fire [the employee]. Because [the employer] had, given the
facts, complete discretion to fire [the employee], [the arbitrator]
had no discretion to interfere.” Id. at 281 n.7 (emphasis added).
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 27 of 34




21-10523               JORDAN, J., Dissenting                        7

        Finally, we explained that a second positive drug test pro-
vided “just cause” for termination because that conduct and its at-
tendant discipline were expressly set out in the agreement. “Be-
cause the [a]greement expressly addresses the particular contin-
gency of a second positive drug test, we conclude that the [a]gree-
ment’s ‘just cause’ standard is consistent with this explicit provi-
sion. The [a]greement allowed [the employer] to conducts [the
drug tests] when it did, and to discharge [the employee] for the pos-
itive result from the [second] test. Under these circumstances, we
conclude as a matter of law that [the employer], pursuant to the
terms of the pertinent agreement, had ‘just cause’ to fire [the em-
ployee].” Id. at 281. In so holding, we expressly distinguished prior
cases (like Florida Power Corp. v. IBEW, 847 F.2d 680, 682–83 (11th
Cir. 1988), and Sullivan Long & Hagerty, Inc. v. Local 559, 980 F.2d
1424, 1430 (11th Cir. 1993)) which had “allowed arbitrators to con-
sider ‘just cause[.]’” 996 F.2d at 281 n.8. Those cases, we explained,
“did not involve a situation (like second-time drug use) in which
the company’s collective bargaining agreement plainly and explic-
itly allowed the company to fire the employee.” Id. “We allowed
arbitrators to apply background labor law principles [in those
cases], but also reaffirmed the principle that arbitrators must follow
the express terms of collective bargaining agreements.” Id.
       The arbitrator here found that the employee had a fourth
“strike” for an attendance violation. Given that finding, the district
court concluded that under Warrior & Gulf the arbitrator did not
have the authority (i.e., the discretion) to set aside the dismissal on
USCA11 Case: 21-10523           Date Filed: 03/04/2022         Page: 28 of 34




8                         JORDAN, J., Dissenting                     21-10523

“just cause” grounds because the penalty of discharge for a fourth
“strike” was expressly authorized by (i.e., baked into) the agree-
ment: “Like in Warrior [& Gulf], where there was an express pro-
vision in the [agreement] regarding termination for a failed drug
test, this [agreement] has an express provision providing for termi-
nation when an employee obtains his fourth strike.” D.E. 28 at 10. 1
        I think the district court got it right. As in Warrior & Gulf,
the agreement here specifically provided for discharge for a speci-
fied violation—a fourth attendance “strike.” As in Warrior & Gulf,
the arbitrator found that the employee committed the alleged vio-
lation (i.e., he had a fourth “strike”). And, as in Warrior & Gulf,
given that finding, the arbitrator did not have the discretion to rely
on the separate “just cause” requirement to set aside the em-
ployee’s discharge. Indeed, the language we used in Warrior &
Gulf fits like a glove here: “Because the [a]greement [here] ex-
pressly addresses the particular contingency of a [fourth attendance
‘strike’], . . . the [a]greement’s ‘just cause’ standard is consistent

1The  district court here provided an alternative reason for its decision – that
Article XV, the portion of the agreement providing for termination for a fourth
attendance “strike,” “specifically provides that the only issue that can be sub-
mitted to arbitration [under Article XVI] is whether the absence resulting in
the strike occurred.” D.E. 28 at 10. I agree with the majority that, because
this “only issue” provision in Article XV does not expressly mention Article
XVII (the portion of the agreement which requires “just cause” for termina-
tions), it arguably does not displace Article XVII. But that only means that the
“just cause” provision is in play. And as explained in the text, Warrior & Gulf
affirmed the vacatur of the arbitrator’s decision in the face of such a “just
cause” provision.
USCA11 Case: 21-10523        Date Filed: 03/04/2022     Page: 29 of 34




21-10523               JORDAN, J., Dissenting                        9

with this explicit provision,” and as “a matter of law . . . [the em-
ployer], pursuant to the terms of the . . . agreement, had ‘just cause’
to fire [the employee].” 996 F.2d at 281. In other words, once the
arbitrator “found . . . as a matter of fact” that the employee had a
fourth “strike,” he lacked discretion to apply the “just cause” pro-
vision and was “required . . . to uphold management’s decision.”
Id.
                                      B
       This reading of Warrior & Gulf is not new. Nor is it revolu-
tionary. In IMC-Agrico Co. v. Int’l Chem. Workers Council, 171
F.3d 1322, 1327 (11th Cir. 1999)—where we reinstated an arbitral
decision setting aside the discharge of an employee on “just cause”
grounds—we distinguished Warrior & Gulf as a case where the
agreement had “a provision to the effect that certain identified
types of employee conduct always provide just cause for dis-
charge.” The majority tellingly does not address our characteriza-
tion of Warrior & Gulf in IMC-Agrico.
      And in a recent unpublished case, in which we declined to
overturn the decision of an arbitrator reinstating a discharged em-
ployee, we similarly characterized Warrior & Gulf and distin-
guished it:
              But we see daylight between Warrior & Gulf
       and this case. That contract included the express (and
       apparently complete) terms of the drug-testing pol-
       icy, spelling out each provision in some detail. In
       other words, the contract included the specifics of the
USCA11 Case: 21-10523      Date Filed: 03/04/2022    Page: 30 of 34




10                    JORDAN, J., Dissenting              21-10523

      policy. Here, by contrast, the language in the con-
      tract is more skeletal. The parties agreed to create a
      random drug-testing plan, listed “elements” of that
      plan that would apply, and included among those el-
      ements “[d]ischarge for a positive test result.” That,
      though, is not a contract that clearly and expressly
      gave management unfettered discretion to fire any
      employee with a positive result—it’s a contract that
      spelled out some general terms and punted on partic-
      ulars until a fleshed-out policy could be crafted.
             That is a difference in both kind and degree. As
      to kind, Warrior & Gulf involved a fully realized drug
      testing policy that was written into the contract.
      Here, we have only a promise to promulgate a ran-
      dom drug-testing policy in the future and some pre-
      liminary pieces of that plan’s framework. And as to
      degree, the language in Warrior & Gulf was much
      more particularized. The Warrior & Gulf Court em-
      phasized that the contract there “expressly ad-
      dresse[d] the particular contingency of a second posi-
      tive drug test.” 996 F.2d at 281. The language in this
      contract is much less specific, as one might expect for
      an “element” of a plan that the parties agree will be
      implemented later.
      Georgia-Pacific Consumer Ops., L.L.C. v. United Steel, Pa-
per and Forestry, Rubber, Manufacturing, Energy, Allied Industrial
USCA11 Case: 21-10523           Date Filed: 03/04/2022        Page: 31 of 34




21-10523                  JORDAN, J., Dissenting                            11

and Service Workers Union, Local 9-0952, 836 F. App’x 773, 778–
79 (11th Cir. 2020). 2
        We are not, by the way, alone in reading Warrior & Gulf in
this way. In LB & B Associates, Inc. v. I.B.E.W., Local No. 113, 461
F.3d 1195, 1999 (10th Cir. 2006), the Tenth Circuit—while disagree-
ing with Warrior & Gulf in a 2-1 decision—similarly described it as
one of several cases which “found that the violation of a specific
provision authorizing discharge is de facto ‘just cause’ for termina-
tion such that an arbitrator’s award reinstating an employee cannot
stand.” Commentators also seem to agree with this understanding
of Warrior & Gulf. See, e.g., Kevin B. Zeese, Drug Testing Legal
Manual § 5.20 (2d ed. & Nov. 2021 update) (“The court [in Warrior
& Gulf] held that once the arbitrator found the test result was ac-
curate he could not reinstate the employee because the terms of
the contract expressly allowed for discharge after two positive
tests.”); Benton Mathis, Labor Law, 45 Mercer L. Rev. 1321, 1326
(1994) (“Regardless of ‘just cause,’ the Eleventh Circuit [in Warrior
& Gulf] found that the plain language of the [a]greement gave the
employer the unfettered right to discharge an employee who had
tested positive a second time during his employment.”).
       Warrior & Gulf holds that, where the agreement itself lists
discharge as permissible discipline for a specified violation or infrac-
tion, and the employee has engaged in the prohibited conduct, an


2I was on the panel in Georgia-Pacific, just as I was on the panel in Wiregrass
Metal Trades.
USCA11 Case: 21-10523       Date Filed: 03/04/2022     Page: 32 of 34




12                     JORDAN, J., Dissenting               21-10523

arbitrator has “no discretion to interfere” by applying and interpret-
ing the agreement’s separate “just cause” provision to set aside the
dismissal. See Warrior & Gulf, 996 F.2d at 281 n.7. Stated differ-
ently, when discharge is expressly permitted for certain specified
conduct by the agreement—a contract bargained to the by the em-
ployer and the union—that discipline necessarily constitutes “just
cause” under the agreement. See id. at 281 (“We stop short of the
question of how much discretion arbitrators have in interpreting
the ‘just cause’ provision of a [collective bargaining agreement] in
cases where their interpretations do not conflict with a specific and
express contractual provision. Because the [a]greement expressly
addresses the particular contingency of a second positive drug test,
we conclude that the [a]greement’s ‘just cause’ standard is con-
sistent with this explicit provision.”) (emphasis added). That, I be-
lieve, is the scenario we have here—“no discretion” means no dis-
cretion.
                                     C
       The majority puts a great deal of weight on Wiregrass Metal
Trades. That case, however, is different in a significant way. The
collective bargaining agreement in Wiregrass Metal Trades pro-
vided that an employee was subject to termination if he possessed
government property without proper authorization. The arbitra-
tor ruled that an employee could violate this provision only if he
knew that the property was stolen. See 837 F.3d at 1086. Because
the employee in question did not know that the property he pos-
sessed belonged to the government and did not know that the
USCA11 Case: 21-10523       Date Filed: 03/04/2022    Page: 33 of 34




21-10523               JORDAN, J., Dissenting                     13

property had been stolen, the arbitrator concluded that that the
employee did not commit the violation and that the employer
could not fire the employee. The question for us was whether the
arbitrator had exceeded his authority in reading a knowledge re-
quirement into the provision prohibiting possession of govern-
ment property without proper authorization. See id. at 1086-87.
Concluding that the arbitrator was arguably interpreting the provi-
sion, we held that the district court erred in vacating her decision.
See id. at 1091-93.
       So Wiregrass Metal Trades is not a case in which an arbitra-
tor invoked the “just cause” provision of a collective bargaining
agreement to set aside a termination for a contractually-specified
violation. It is, instead, a case in which the arbitrator interpreted
the provision which set out certain workplace misconduct and
then, based on her interpretation, found that the employee had not
committed the alleged violation. As opposed to in our case and in
Warrior & Gulf, where the arbitrator found that the employees did
commit the alleged violations. Indeed, we even explained in our
Wiregrass Metal Trades opinion that “[i]f the arbitrator found that
[the employee] had violated the possession policy but nonetheless
ordered [the employer] to reinstate him and impose a reprimand
instead of termination, the arbitrator would have amended the
agreement and exceeded the scope of her authority.” Id. at 1090.
USCA11 Case: 21-10523           Date Filed: 03/04/2022        Page: 34 of 34




14                        JORDAN, J., Dissenting                    21-10523

Though that language describes Warrior & Gulf and this case to a
“t,” it is nowhere to be found in the majority opinion.3
                                          III
       I’ve been wrong before, and I could be mistaken about the
breadth and import of Warrior & Gulf. But even if I am, it still
seems to me that it will be very difficult for district courts to mean-
ingfully distinguish between that case and the decision we issue to-
day. That exercise, I fear, will be similar to the exercise of answer-
ing “the question of how many angels can dance on the head of a
pin.” Petersen v. Atlanta Housing Authority, 998 F.2d 904, 915 n.24
(11th Cir. 1993).
       Respectfully, and reluctantly, I dissent.




3 Given their different facts, IMC-Agrico and Wiregrass Metal Trades are dis-
tinguishable from Warrior & Gulf (as well as from this case). But to the extent
that IMC-Agrico and Wiregrass Metal Trades are in some way inconsistent
with Warrior & Gulf, we are required to follow Warrior & Gulf as the earliest
decision with similar facts. See, e.g., Cohen v. Office Depot, Inc., 204 F.3d
1069, 1072 (11th Cir. 2000). I recognize, of course, that Warrior & Gulf has
been criticized, see, e.g., LB & B Associates, 461 F.3d at 1199–1200, and that
there are cases coming out the other way on almost-identical facts, see, e.g.,
Arco-Polymers, Inc. v. Local 8-24, 671 F.2d 752, 752–53, 755–57 (3d Cir. 1982),
but as an Eleventh Circuit panel we are bound by Warrior & Gulf even if it
was wrongly decided.